Title: Vergennes to the American Commissioners, 15 May 1778
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


A Versailles le 15 May 1778
J’ai l’honneur Messieurs de vous envoyer la copie d’une lettre ecrite à M. de Sartine par le Consul de France a Madere. Vous y verrez toutes les circonstances de la conduite qu’un corsaire americain nommé Jean Waren a tenue envers un Senaut ou Brigantin françois, Capitaine Rochel dont il s’est emparé assez proche de terre et à la vuë de la ville de Madere. Des procedés aussi reprehensibles ne peuvent rester impunis, et je ne doute pas Messieurs que vous ne fassiez auprès du congrès les demarches les plus efficaces pour que non seulement le Capitaine Jean Waren éprouve la punition que merite sa conduite, mais encore pour procurer au Batiment françois la satisfaction et le dedommagement qui lui sont dus. Je me repose à cet egard sur la necessité dont vous etes surement convaincus de reprimer de pareils exces dont les consequences ne seront pas moins senties par le Congrès qu’elles le sont par nous memes. J’ai l’honneur d’etre, etc. (signé)
